Title: From James Madison to Robert Patterson, 29 April 1807
From: Madison, James
To: Patterson, Robert



Dear Sir 
Washington Apl. 29. 1807

I have recd. your letter of the 27th inst: The views of Mr. Morrison, the subject of it, are so benevolent that it is painful to find a difficulty in readily complying with the request in his favor.  It may be proper, nevertheless as your prudence seems aware, to avoid a hasty step in a case where umbrage may be given to a foreign nation, and where in an exchange of situation, it might be taken by our own.  Will you be so obliging therefore as to let me know what is the kind & degree of objection on the part of the British Govt?  With this information I can better judge how far there would be cause of complaint agst. a recommendation of Mr. Morrison tho’ a British subject, to a patronage from the Amn. Consul at Canton, which the Consul of his own Govt. is not at liberty to afford.  I am Sir very sincerely & respectfully Yr. obedt. servt.

James Madison

